328 S.W.3d 493 (2010)
In the ESTATE OF: L.E.S., Minor.
No. ED 93746.
Missouri Court of Appeals, Eastern District, Division Four.
December 28, 2010.
Erik Sanfilippo, Bonne Terre, MO, pro se.
Janet Loucks, Piedmount, MO, pro se.
Kevan Karraker, Farmington, MO, for Respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Erik Sanfilippo ("Father") appeals from a judgment of the Probate Division of St. Francois County Circuit Court denying his motion to remove Janet Loucks ("Loucks") as one of the co-guardians of his son, L.E.S. Father claims five points on appeal. In his first two points, Father claims that the trial court erred because it lacked jurisdiction to issue the letters of co-guardianship *494 for two reasons. Father also claims that the trial court erred by denying his motion to remove Loucks because the decision was against the weight of the evidence. Father's fourth and fifth points claim that the trial court abused its discretion in assessing fees for the Guardian Ad Litem ("GAL") against him.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).